Title: To Benjamin Franklin from William Lee, 25 February 1778
From: Lee, William
To: Franklin, Benjamin


The trunk that is the subject of this letter was coming to resemble Pandora’s box. Thomas Morris had jumbled his papers as he had jumbled his two roles, as agent for the secret committee and for Willing & Morris. The commissioners were interested only in his public papers, but the official order that Lee took to Nantes was for the whole lot. The original arrangement, therefore, was that he should sort them and deliver the private papers to John Ross. The arrangement broke down, because Ross and Lee promptly locked horns. Lee opened the trunk and examined its contents, and then in the presence of witnesses and a local official had it locked and sealed and brought to Paris. The furor that it aroused may seem excessive. But no one knew its contents until Lee opened it, and then only he knew. This is precisely what Ross had been trying to prevent. He thoroughly distrusted the man, and feared what gossip he might spread, particularly against Deane. Others shared his apprehension, as will be seen; now that Pandora’s box was sealed, it remained so.
 
Chaillot Feb. 25. 1778.
Mr. Lee presents his respectful Compliments to Doctor Franklin and begs leave to inform him that in consequence of his appointment yesterday to come here this day at 11 oClock to examine the public papers that were to be taken out of the trunk bro’t from Nantes containing the papers of the late Mr. Thos. Morris, he got the favour of Mr. Izard to attend, as he knows the Seal and handwriting of the Gentlemen in whose presence the Trunk was seald at Nantes. However as something has prevented Dr. Franklin from attending this day and Mr. L. is very desirous of getting away to Germany as soon as possible, he begs Dr. F. will be so good as to attend tomorrow at 11 oClock precisely or mention any other day and hour that will be more agreeable to him to finish that business. Mr. L. wish’s for an answer per the Bearer, as he has also wrote to Mr. Deane on the subject and hopes he will attend whenever ’tis agreeable to Dr. F.
 
Addressed: The Honourable / Benjamin Franklin Esqr. / Passy
Notation: W. Lee to BF. Chaillot 25 Feb. 1778
